Exhibit 10.2

 

BRYN MAWR BANK CORPORATION

NON-QUALIFIED STOCK OPTION AGREEMENT

SUBJECT TO THE 2004 STOCK OPTION PLAN

FOR NON-EMPLOYEE DIRECTORS

 

AGREEMENT, dated as of                     , 20     by and between BRYN MAWR
BANK CORPORATION (the “Corporation”) and                     , a non-employee
director (“Director”) of the Corporation (the “Optionee” or “you”).

 

1. This Agreement is subject to the terms and conditions of the Bryn Mawr Bank
Corporation 2004 Stock Option Plan (the “Plan”) as approved by the Board of
Directors of the Corporation on January 15, 2004 and by the Corporation’s
shareholders on April 20, 2004. Any references or definitions contained herein
shall, except as otherwise specified herein, be construed in accordance with the
terms and conditions of the Plan. On                     , 20    , the
Corporation’s Compensation Committee granted the Optionee certain options,
described in Section 4 hereof, to purchase its common stock (the “stock”) at
                             Dollars and                              Cents
($            ) a share, the market price of the stock on                     ,
20    .

 

2. Subject to the terms and conditions of the Plan and those set forth herein,
this Agreement confirms the grant to the



--------------------------------------------------------------------------------

Optionee of the option to purchase              shares of stock at the price of
                             Dollars and                              Cents
($            ) per share.

 

3. The purpose of granting directors, officers and other key employees options
pursuant to the Plan is to attract, retain and reward them, to increase their
stock ownership and their identification with the Corporation’s interests, and
to enhance the value of the Corporation over the long-term for the shareholders.
In return for granting this option to you, please acknowledge by signing below
at the end of this Agreement that you have read the entire Agreement, including
the stock forfeiture and termination provisions in this Section 3 and Sections 6
and 8 and that you agree as follows:

 

a. Forfeiture of Option Gain and Unexercised Options If You Engage in Certain
Activities. The provisions of this subsection 3(a) will apply to all options
granted to you under the Plan. If, at any time within (i) the ten (10) year term
of this option, or (ii) two (2) years after termination of leaving your
directorship with the Corporation, or (iii) two (2) years after you exercise any
portion of this option whichever is later, you engage in any activity inimical,
contrary or harmful to the interests of the Corporation including, but not
limited to (a) conduct related to your directorship for which either criminal or
civil penalties against you may be brought, (b) violation of the Corporation’s
policies including, without limitation, the



--------------------------------------------------------------------------------

Corporation’s insider trading policy, (c) soliciting of any customer of the
Corporation for business which would result in such customer terminating their
relationship with the Corporation; soliciting or inducing any individual who is
an employee or director of the Corporation to leave the Corporation or otherwise
terminate their relationship with the Corporation, (d) disclosing or using any
confidential information or material concerning the Corporation, or (e)
participating in a hostile takeover attempt, then (1) this option shall
terminate effective as of the date on which you engage in such activity, unless
terminated sooner by operation of another term or condition of this Agreement or
the Plan, and (2) any option gain realized by you from exercising all or a
portion of this option shall be paid by you to the Corporation on the day you
engage in such activity.

 

b. Right of Setoff. By accepting this Agreement, you consent to deduction to the
extent permitted by law, from any amounts that the Corporation owes you from
time to time (including amounts owed to you as wages or other compensation,
fringe benefits, or paid time-off pay, as well as any other amounts owed to you
by the Corporation), the amounts you owe the Corporation under subsection a.
above. Whether or not the Corporation elects to make any setoff in whole or in
part, if the Corporation does not recover by means of setoff the full amount you
owe it, calculated as set forth above, you agree to immediately pay the unpaid
balance to the Corporation.



--------------------------------------------------------------------------------

c. Compensation Committee Discretion. You may be released from your obligations
under subsections a. and b. of this Section 3 only if the Compensation Committee
of the Board of Directors (the “Compensation Committee”), or its duly appointed
agent determines in its sole discretion that such action is in the best interest
of the Corporation.

 

4. Each Option granted under the Plan shall vest at the rate of
                             percent (            %) of the initially awarded
option per year, commencing with the vesting of the first installment one (1)
year after the date of the grant of the option and succeeding installments on
the                              anniversaries, respectively, of the date of the
grant of the option. Notwithstanding any other provisions of this Agreement, in
the event of a Change of Control or your death, Disability or Retirement, the
option that has been awarded to you shall immediately vest, unless, prior to
death, Disability or Retirement, you violated the option forfeiture provisions
of Sections 3, 6 and 8 of this Agreement or your option becomes null and void
because of termination of your directorship, as provided in subsections 7.4(c)
and (d) of the Plan.

 

5. The option may be exercised upon vesting but in no event after
                    , 20  . Each option shall be exercised by the Optionee
delivering to the Treasurer of the Corporation written notice specifying the
number of shares that the Optionee then desires to purchase and the option price



--------------------------------------------------------------------------------

thereof, together with cash, a check for an amount in United States dollars to
the order of the Corporation or shares of Corporation stock equal to the option
price of the shares the Optionee desires to purchase and, any applicable
withholding tax obligations as described in Section 12 hereof or a combination
of Corporation stock and United States dollars, subject to the restriction of
Section 7.7(c) of the Plan.

 

The Corporation may then require that there be presented to and filed with it a
written representation by the Optionee that it is then the Optionee’s intention
to acquire the shares to be purchased for investment and not with a view to
their distribution. In such event, no shares shall be issued or transferred to
the Optionee unless and until the Corporation is satisfied with the correctness
of such representation.

 

As soon as practicable after receipt by the Corporation of such written
notification and payment and, if required by the Corporation, the Optionee’s
representation of the intent to acquire for investment, the Corporation shall,
subject to the requirements of Section 13 hereof, issue or transfer to the
Optionee the number of shares of stock with respect to which such option shall
have been so exercised and shall deliver to the Optionee a certificate or
certificates evidencing such shares, registered in the Optionee’s name.



--------------------------------------------------------------------------------

6. Each Option shall expire ten (10) years from its date of grant, but shall be
subject to earlier termination as follows:

 

  a. In the event an Optionee shall cease to be a Director for reasons other
than death, Disability or Retirement, each then vested option may only be
exercised within ninety (90) days after such Optionee shall cease to be a
Director or within the option period, whichever is earlier.

 

  b. In the event of the termination of an Optionee’s directorship by reason of
death, Disability or Retirement, the then outstanding options of such Optionee
shall thereupon vest and become exercisable for a period of one (1) year after
such Optionee’s death, Disability or Retirement. A deceased Optionee’s options
that are still exercisable shall be exercised within one (1) year of the date of
the Optionee’s death by the estate of such Optionee or by a person or persons
whom the Optionee has designated in a writing filed with the Corporation, or, if
no such designation has been made, by the person or persons to whom the
Optionee’s rights have passed by will or the laws of descent and distribution.

 

  c. In the event an Optionee shall cease to be a Director for reasons other
than death, Disability or Retirement, each then unvested Option to purchase
shares shall be null and void immediately upon termination of the Optionee’s
directorship and may not be exercised.



--------------------------------------------------------------------------------

  d. In the event of termination for Cause of an Optionee’s service as a
Director, such Optionee’s unexercised vested options and unvested options to
purchase shares of stock shall be null and void immediately upon termination of
the Optionee’s service and may not be exercised.

 

  e. In the event that while an Optionee is a Director or after an Optionee
ceases to be a Director, such Optionee engages in any of the conduct described
in Sections 3 or 8 hereof, then, subject to the discretion of the Compensation
Committee, that Optionee shall forfeit the right to exercise options and be
required to pay the Corporation the option gains as described in Section 3
hereof.

 

The Corporation’s Board of Directors Compensation Committee may, in extenuating
circumstances, alter the exercise provisions outlined in this Agreement
including specifically this Section 6 or Sections 3 or 8 hereof.

 

7. The term “Corporation” as used in this Agreement with reference to employment
shall include employment with any of the subsidiaries of the Corporation. The
term “subsidiary” as used in this Agreement shall mean any subsidiary of the
Corporation as defined in the Plan. The term “confidential information” as used



--------------------------------------------------------------------------------

in this Agreement includes, but is not limited to, records, lists, and knowledge
of Corporation’s clients, methods of operation, processes, trade secrets,
methods of determination of prices, prices or fees, financial condition,
profits, sales, net income, and indebtedness, as the same may exist from time to
time. Whenever the word “Optionee” is used in any provision of this Agreement
under circumstances where the provision should logically be construed to apply
to the estate, or personal representative or duly appointed legal guardian, to
whom this option may be transferred by will or by the laws of descent and
distribution, it shall be deemed to include such person.

 

8. The options are not transferable by the Optionee otherwise than by will or
the laws of descent and distribution and, during the lifetime of the Optionee,
the option shall be exercisable only by the Optionee. No assignment or transfer
of this option whether voluntary or involuntary, by operation of law or
otherwise, except by will or the laws of descent and distribution, shall vest in
the assignee or transferee any interest or right herein whatsoever, but
immediately upon any attempt to assign or transfer this option the same shall
terminate and be of no force or effect.

 

9. Anything in this Agreement to the contrary notwithstanding, the Optionee
hereby agrees not to exercise this option, and that the Corporation will not be
obligated to issue any shares to the Optionee hereunder, if the exercise hereof
or



--------------------------------------------------------------------------------

the issuance or transfer of such shares shall constitute a violation by the
Optionee or the Corporation of any provisions of any law or regulation of any
governmental authority. Any determination in this connection by the Compensation
Committee shall be final, binding and conclusive. The Corporation shall in no
event be obliged to register any securities pursuant to the Securities Act of
1933 (as now in effect or as hereafter amended) or to take any other affirmative
action in order to cause the exercise of the option or the issuance or transfer
of shares pursuant thereto to comply with any law or regulation of any
governmental authority.

 

10. Any notice which either party hereto may be required or permitted to give to
the other shall be in writing, and may be delivered personally or by mail,
postage prepaid, addressed as follows: to the Corporation, Attention: Treasurer,
at its office at 801 Lancaster Avenue, Bryn Mawr, PA 19010 or to the Optionee at
her/his address on the records of the Corporation or at such other address as
the Corporation, or Optionee, may designate in writing from time to time to the
other party hereto.

 

11. Neither the action of the Corporation or the shareholders, nor any action
taken by the Compensation Committee under the Plan nor any provisions of this
Agreement shall be construed as giving to the Optionee the right to be retained
as a director of the Corporation.



--------------------------------------------------------------------------------

12. The Corporation may require, as a condition to the delivery of certificates
for shares of stock issued pursuant to the exercise of any option, that the
Optionee pay to the Corporation any federal, state or local taxes of any kind
required by law to be withheld with respect to any grant or any delivery of
shares. The Corporation and any of its subsidiaries including, without
limitation, The Bryn Mawr Trust Company, to the extent permitted or required by
law, shall have the right to deduct from any payment of any kind (including
retainer or director fees) otherwise due to an Optionee any federal, state or
local taxes of any kind required by law to be withheld with respect to any
option grant or to the delivery of shares under the Plan, or to retain or sell,
without notice, a sufficient number of the shares to be issued to such Optionee
to cover any such taxes, provided that the Corporation shall not sell any such
shares if such sale would be considered a sale for purposes of Section 16 of the
Securities Exchange Act of 1934, as amended.

 

13. Upon a partial exercise of any option granted pursuant to this Agreement,
the Optionee hereby agrees, at the request of the Corporation’s Treasurer, to
return this Agreement to the Corporation so that a statement may be placed upon
the Agreement by the Treasurer confirming the partial exercise by the Optionee
of the option granted by this Agreement.

 

14. The provisions of this Agreement shall be construed in accordance with the
laws of the Commonwealth of Pennsylvania, without regard to the conflict of law
provisions of any jurisdiction.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
a duly authorized officer, and the Optionee has hereunto set his/her hand and
seal, all as of the day and year first above written.

 

BRYN MAWR BANK CORPORATION

By:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

    (Signature of Optionee)    

 

--------------------------------------------------------------------------------

    (Print Name of Optionee)    

 

--------------------------------------------------------------------------------

    (Address of Optionee)